Worden, J.
This was a prosecution of the appellee, on affidavit, commenced before a justice of the peace, for selling intoxicating liquor to a person in the habit of getting intoxicated. The defendant was convicted before the justice, and he appealed to the circuit court, where, on his motion, the affidavit was quashed, and the State excepted.
There is no brief on file for the appellee, and we are not .advised upon what ground the affidavit was quashed, or wherein it was supposed to be defective. We discover no defect in the affidavit, and think it good. It may have been supposed that ■a criminal prosecution could not be maintained before a justice *516of the peace for the offence charged. But it has been held that such criminal prosecution may be maintained before a justice of the peace. O’Connor v. The State, 45 Ind. 347; Farrell v. The State, 45 Ind. 371.
The judgment below is reversed, with costs, and the cause remanded, with instructions to the court below to overrule the motion to quash, and for further proceedings.